 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                      No. 2:16-cv-2750 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    JOSEPH DEGAZIO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On July 27, 2018, the undersigned granted defendants’ motion to compel

19   and ordered plaintiff to appear for and answer questions at a deposition. (ECF No. 96.) The

20   undersigned also vacated plaintiff’s pending discovery motions until defendants had taken

21   plaintiff’s deposition and plaintiff had complied with a re-noticed request for production of

22   documents. (Id.)

23          On August 10, 2018, plaintiff filed the pending motion to compel defendants to provide

24   responses to plaintiff’s written deposition questions. (ECF No. 98.)

25          On October 5, 2018, defendants filed a motion to compel based on plaintiff’s alleged

26   failure to provide appropriate responses to defendants’ request for production of documents and

27   defendants’ document request included with the continued deposition notice. (ECF No. 102.)

28   ////
                                                       1
 1          The undersigned finds that defendants’ pending motion to compel should be resolved

 2   before the court considers plaintiff’s August 10, 2018 motion to compel.

 3          Good cause appearing, IT IS HEREBY ORDERED that plaintiff’s August 10, 2018

 4   motion to compel (ECF No. 98) is vacated without prejudice to its reinstatement following

 5   resolution of defendants’ October 5, 2018 motion to compel.

 6   Dated: October 17, 2018

 7

 8

 9

10

11
     Ow2750.vac
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
